Exhibit 10.1.8 Regeneron Pharmaceuticals, Inc. ID: [ ] Notice of Grant of Stock Options 777 Old Saw Mill River Road and Option Agreement for Performance Tarrytown, New York 10591 Vesting Option Awards [OPTIONEE NAME] Option Number: [ ] [OPTIONEE ADDRESS Plan: 04 ID [ ] Effective (the Grant Date) you have been granted a Non-Qualified Stock Option to buy [ ] shares of Regeneron Pharmaceuticals, Inc. (the Company) stock at [$ ] per share. The total option price of the shares granted is [$ ]. Stock options granted pursuant to this award will be eligible to vest on [ ]*. The number of stock options that will vest on that date will be determined based on the total number of points that are earned according to the table below during the period commencing on [ ] and ending on [ ]* (the Performance Measurement Period): Total Points Stock Options to Vest on [ ]* [ ] or less 0 [
